FARR, J.
It is now insisted as a matter of defense by the Machinery Co., that Romeo was without authority to engage the Transfer Co., to perform these services and that Hachtel was necessarily put upon inquiry as to Romeo’s authority to contract for the services rendered and to sustain this claim, 2nd Meacham on Agency p. 527 is cited; also 529. Likewise, Tiffany on Agency p. 53. These authorities of course state the well-established rule obtaining in such case and yet it would seem that there would be no occasion to make further inquiry than the letter produced by Romeo for the reason that it explicitly states “using this letter as your authority, etc.” The Machinery Co., of course, knew that Romeo conducted a laundry and not a crating and transfer establishment. Therefore, it surely did not contemplate the performance of these ser-r vices by Romeo himself but clearly indicated that it was intended that he employ some suitable person or Company to perform the services and this is indicated by the words of the letter “You will have the machine crated, etc,” the letter does not *733say ‘‘you will crate, etc.,” but rather he was to have it done. Consequently this being the principal issue in the case the conclusion is that the judgment is right and it is therefore affirmed.
LEVINE, PJ, and WEYGANDT, J, concur.